Citation Nr: 0504506	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  He thereafter had service in the Army 
National Guard of Massachusetts.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Boston, Massachusetts.  A hearing was held at 
the RO before the undersigned Acting Veterans Law Judge in 
November 2003.

The Board notes that the veteran appears, at the November 
2003 hearing, to have potentially raised a claim of 
entitlement to service connection for a right ankle condition 
based on his National Guard service.  The Board refers this 
matter to the RO for appropriate action.

The issue of entitlement to service connection for a right 
shoulder condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent medical evidence does not reveal the diagnosis 
of a current, chronic left ankle disability.


CONCLUSION OF LAW

A left ankle condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records show that he was 
treated on June 6, 1990, for a left ankle inversion sprain.  
He was seen again a week later and the June 13, 1990, record 
indicates that his left ankle sprain was resolved.

After the veteran's discharge from active duty, he served in 
the Army National Guard.  Examinations conducted in 
connection with this service in 1998 and 2001 both show that 
the veteran's lower extremities and feet were clinically 
evaluated as normal.  The reports of medical history from 
1998 and 2001 are silent to left ankle complaints, despite 
the veteran chronicling other injuries.  The veteran again 
did not complain of any left ankle symptoms in March 2002 and 
the examiner's notations on the report of medical history are 
also void of reference to the left ankle.

The veteran was provided a VA examination in September 2000.  
The resulting report shows that the veteran did not have any 
gross abnormalities of either ankle and, despite the 
veteran's in-service strain and current complaints of pain, 
there was no pathology to render a diagnosis at that time.

The November 2003 hearing transcript reflects that the 
veteran testified to ankle pain and crepitus.  As previously 
noted, as a layman, the veteran is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, 
while the veteran is competent to describe ankle symptoms, he 
is not competent to render a medical opinion that diagnoses a 
current disability or provide an etiological opinion for any 
such disability through his testimony or in his statements in 
support of claim.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The evidence of record does not 
contain a diagnosis of a current, chronic disability of the 
left ankle.  As such, service connection is not warranted for 
a left ankle condition.  As the preponderance of the evidence 
is against the veteran's service connection claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002).

As a final matter, the Board must address the notice and duty 
to assist requirements of VA.  Because the duty to assist 
notice for the veteran's service connection claim was not 
provided to the veteran prior to initial adjudication of his 
claim, the timing of the notice does not comply with the 
express requirements of the law.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  Instead, the veteran was sent a letter in 
September 2000 in which the veteran was requested to identify 
and provide release forms for all private medical provider 
from whom he received treatment.  As the Veterans Claims 
Assistance Act (VCAA) was not enacted until November 9, 2000, 
VCAA notice was not feasible at the time of the September 
2000 letter.  Nevertheless, VA subsequently did provide the 
veteran content complying notice and appropriate process.  

The veteran was notified by letter in May 2003 of VA's duty 
to assist with his claim and of the evidence necessary to 
establish service connection.  The letter also informed him 
that VA would make reasonable efforts to obtain evidence 
relevant to his claim, to include such things as medical 
records, employment records or records from government 
agencies, but notified him that it was his responsibility to 
provide VA with enough information about the evidence so that 
a request could be made.  He was reminded that while VA would 
help him obtain evidence, ultimate responsibility for 
providing the information and evidence to support his claim 
remained with him.  He was specifically asked to submit the 
evidence requested, and it may be concluded the veteran was 
thus advised to submit any pertinent evidence in his 
possession for his service connection claim.  Under these 
circumstances, any error in the timing of the notice the 
veteran received did not prejudice him.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded a VA examination in 
connection with this claim.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  In September 2000, service medical records were 
requested from the National Personnel Records Center (NPRC).  
An email was sent in May 2002 requesting a reply to the 
request.  A subsequent email shows that no records were 
available at the NPRC, as the records had been transferred to 
the National Guard.  The May 2003 notice letter to the 
veteran chronicled the RO's inability to receive additional 
service records from the NPRC.

In August 2003, the RO sent a letter to the Army National 
Guard of Massachusetts requesting copies of the veteran's 
records.  The claims folder does not reflect that this 
request resulted in the submission of the requested records 
or that a negative response was received.  However, the 
claims folder shows that the veteran himself submitted copies 
of service medical records and reports of medical examination 
from his service in the National Guard.  Therefore a remand 
to obtain the records directly from the National Guard would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the veteran.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The veteran was offered the opportunity to offer testimony in 
support of his claim and a transcript is of record.  The 
transcript shows that the veteran testified to current 
orthopedic treatment from a private medical provider.  
However, the veteran specifically indicated that this was for 
his right shoulder complaints.  As such, these records are 
not material to the veteran's left ankle claim.  Id.  The 
veteran has not identified evidence in support of his left 
ankle claim that is not of record or authorized VA to obtain 
additional evidence on his behalf.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for a left ankle condition is denied.


REMAND

At the November 2003 hearing, the veteran testified to 
current right shoulder treatment by a private orthopedist and 
some potential physical therapy records.  As these records 
are pertinent to the whether the veteran has a currently 
diagnosed right shoulder disability, the Board finds that 
these records should be obtained prior to appellate review of 
this matter.  See 38 C.F.R. § 3.159(c)(1) (2004).

As such, this matter is REMANDED for the following actions:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to his right shoulder claim.

2.  After obtaining any necessary release 
form, obtain the veteran's private 
medical records from September 2003 to 
the present, to include both treatment 
and physical therapy records, from the 
orthopedist referenced by the veteran at 
his November 2003 hearing (Dr. Kidd).

3.  If additional medical evidence is 
received showing the veteran currently 
has a diagnosis of a chronic right 
shoulder disorder, then schedule him for 
another VA examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the current right shoulder disorder is at 
least as likely as not (i.e., at least a 
50 percent probability) related to 
disease or injury incurred during 
service.  Please see service medical 
records for treatment for right shoulder 
pain and findings noted therein.  



4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


